29 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William J. WHITSITT, Plaintiff-Appellant,v.FRANCHISE TAX BOARD, Defendant-Appellee.
No. 93-15703.
United States Court of Appeals, Ninth Circuit.
Submitted June 20, 1994.*Decided July 20, 1994.

Before:  CHOY, SKOPIL, FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
William J. Whitsitt appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. Sec. 1983 action against the state Franchise Tax Board.  We agree with the district court that Whitsitt's complaint is legally frivolous because none of his legal claims are arguable on the merits.   See Neitzke v. Williams, 490 U.S. 319, 325 (1989).  Moreover, Whitsitt's action, premised on the alleged illegality of the state's levy, is not actionable in federal court.   See Fair Assessment in Real Estate v. McNary, 454 U.S. 100, 116 (1981);   Miller v. City of Los Angeles, 755 F.2d 1390, 1391 (9th Cir.), cert. denied, 474 U.S. 995 (1985).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3